DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thuries et al (Thuries, US 2019/0384884 A1).
Regarding claim 1, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11) comprising: a first semiconductor die having (T2 in FIG. 11), a semiconductor substrate (substrate 1104), a metallization layer (ML in FIG. 11), and a Through Wafer Via (TWV) (via 116); and a second semiconductor die ( T1 in FIG. 11); wherein the first semiconductor die is face-to-face ([0005]) mounted with the second semiconductor die (T1 in Fig. 11) such that the metallization layer of the first semiconductor die is situated between the semiconductor substrate of the first semiconductor die and the second semiconductor die (see Fig. 11); and wherein the TWV of the first semiconductor die extends from the semiconductor substrate of the first semiconductor die through the metallization layer to supply power to the second semiconductor die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 2, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the TWV further extends through the metallization layer to supply power to at least one transistor in the semiconductor substrate of the first semiconductor die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 3, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the metallization layer is a first metallization layer (ML in FIG. 11) and the TWV (via 1116-1108) extends from the semiconductor substrate through the first metallization layer to a second metallization layer of the first semiconductor die to supply power to the second semiconductor die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 4, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the TWV extends through the metallization layer to provide power distribution to a plurality of cores of a processing unit disposed on the semiconductor substrate of the first semiconductor die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 5, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the TWV is electrically connected to a metallization layer of the second semiconductor die that provides power distribution to a plurality of cores of a processing unit disposed on a semiconductor substrate of the second semiconductor die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 6, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the metallization layer is a first metallization layer and a second metallization layer between the first metallization layer (M1-M10 in FIG. 11) and the second semiconductor die provides global clock distribution to a processing unit disposed on the semiconductor substrate of the first semiconductor die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 7, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the TWV extends through the metallization layer to supply power to at least one transistor in a semiconductor substrate of the second semiconductor die through a bump pad (interconnect pad 114) interface between the first semiconductor die and the second semiconductor die.
Regarding claim 8, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the first semiconductor die is fabricated using a same mask set as the second semiconductor die (underline limitations steps of make the device in product claim).
Regarding claim 9, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein TWV extends from the semiconductor substrate of the first semiconductor die through the metallization layer to supply power to one or more inductors configured to perform power filtering (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 10, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the TWV extends through the metallization layer to power a first graphics processing unit (GPU) disposed on the first semiconductor die and a second GPU disposed on the second semiconductor die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 11, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein a first semiconductor die (T2 in Fig. 11) having, a semiconductor substrate ( substrate 1104), a metallization layer M1-M17), and a Through Wafer Via (TWV) ( via 116-1108); a second semiconductor die (T1 in Fig. 11); and an interface mounting the first semiconductor die face-to-face with the second semiconductor die (see Fig. 11) and electrically connecting the first semiconductor die to the second semiconductor die (see FIG. 11); wherein the TWV of the first semiconductor die extends from the semiconductor substrate of the first semiconductor die through the metallization layer to supply power to the second semiconductor die through the interface (see FIG. 11).  
Regarding claim 12, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the interface includes a bump pad of the first semiconductor die electrically and mechanically connected to a bump pad (connection pad 1114) of the second semiconductor die.  
Regarding claim 13, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the first semiconductor die is fully symmetrical with the second semiconductor die (see FIG. 11).  
Regarding claim 14, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the TWV extends through the metallization layer to supply power to a processing unit in the first semiconductor die and to a processing unit in the second semiconductor die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 15, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the first semiconductor die is a first graphics processing unit (GPU) die and the second semiconductor die is a second GPU die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 16, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), a semiconductor package comprising: a first semiconductor die (T2 in Fig. 11) having, a metallization layer (M1-M17), and a Through Wafer Via (TWV) (via 1116-1108); a second semiconductor die (T1 in FIG. 11); and a package power supply terminal to power the first semiconductor die and the second semiconductor die using the TWV, wherein the TWV of the first semiconductor die extends through the metallization layer toward the second semiconductor die; wherein the first semiconductor die is face-to-face mounted with the second semiconductor die such that the metallization layer of the first semiconductor die is situated between the semiconductor substrate of the first semiconductor die and the second semiconductor die (see Fig. 6B with respect to Fig. 11 and [0091]).  
Regarding claim 17, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the package power supply terminal comprises at least one electrical contact of a ball grid array substrate that supports the first semiconductor die and the second semiconductor die (see Figs. 6B-8 with respect to Fig. 11 and [0091]). 
Regarding claim 18, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the package power supply terminal is to power a first graphics processing unit (GPU) in the first semiconductor die and a second GPU in the second semiconductor die using the TWV (see Figs. 6B-8 with respect to Fig. 11 and [0091]).
Regarding claim 19, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the TWV is electrically connected to a bump pad of the first semiconductor die and a bump pad (connection pad 114) of the second semiconductor die.  
Regarding claim 20, Thuries shows a semiconductor device (3D circuit 1100 in Fig. 11), wherein the TWV is electrically connected to the package power supply terminal by a backside redistribution layer of the first semiconductor die (see Figs. 6B-8 with respect to Fig. 11 and [0091]).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /ELIAS ULLAH/ Primary Examiner, Art Unit 2893